Bloodwobth, J.
1. The grounds of the motion for a new trial that the court erred in allowing in evidence certain documentary evidence can not be considered, since the evidence referred to is not set forth either literally or in substance in' the motion or in an exhibit thereto. Walton v. Busby, 147 Ga. 487 (94 S. E. 562) ; Willbanks v. Byrd-Matthews Lumber Co., 146 Ga. 750 (3) (92 S. E. 281); Bank of Norwood v. Chapman, 19 Ga. App. 709 (3) (92 S. E. 225).
2. The evidence authorized the verdict, and the judgment is'

Affirmed.


Broyles, P. J., and Stephens, J., concur.